Citation Nr: 1243267	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Boston, Massachusetts, Regional Office (RO) of the U.S. Department of Veterans Affairs (VA) which, in part, denied entitlement to a TDIU.

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2012).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for the following disabilities: (i) residuals of a right ankle fusion, rated as 40 percent disabling; (ii) residuals of a left ankle fracture, rated as 20 percent disabling; (iii) left gynecomastia with cellulitis, rated as 10 percent disabling; and, (iv) a superficial scar on the right ear, rated as noncompensable (0 percent).  These ratings combine to 60 percent.  See 38 C.F.R. 
§ 4.25.  Therefore, the Veteran does not have a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a).

If, however, as here, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Here, the RO and AMC have declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), keeping in mind the Veteran does not satisfy the threshold minimum rating requirements of § 4.16(a) for this benefit without resorting to this special extraschedular consideration.

However, the Board finds that there is medical and lay evidence of record suggesting the Veteran's service-connected disabilities preclude him from working in all forms of substantially gainful employment.  Thus, his case must be referred to this authority for this special consideration under § 4.16(b).  

Specifically, the Veteran was afforded a VA General Medical examination in March 2011.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that the Veteran's service-connected disabilities render him unable to gain employment doing heavy work or labor.  However, the examiner found that the Veteran's service-connected disabilities do not prevent the Veteran from performing sedentary labor.  The examiner did not provide an opinion regarding whether the Veteran has the necessary work experience and education to obtain sedentary employment.  In this regard, the Board notes that the Veteran currently receives disability benefits from the Social Security Administration (SSA) for "osteoarthrosis and allied disorders."  See December 1998 SSA decision.  In his SSA application, the Veteran asserted that, following his ankle fusion surgery, he was not able to stand and thus not able to work in his prior occupation as a cook.  The Veteran's SSA application documents that all of the Veteran's prior occupations involved standing: cook, bartender, and mail handler.  See August 1998 SSA application.  The SSA examination reports that the Veteran's highest level of education was the 11th grade of high school.  The Veteran did not complete any further education.  See November 1998 SSA examination.  

To date, the Veteran has never performed sedentary employment, and the claims file does not include evidence indicating that the Veteran has the necessary skills and experience to perform sedentary employment.  Therefore, this evidence suggests that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation - particularly in light of the Veteran's prior work experience as a cook and high school education.  Accordingly, the Board is compelled to remand this TDIU claim for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Refer this TDIU claim to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extraschedular basis.  

3.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

